An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA13-739
                        NORTH CAROLINA COURT OF APPEALS

                               Filed: 21 January 2014



JONATHAN HENSLEE,
     Plaintiff

      v.                                      Industrial Commission
                                              No. TA-22724
NORTH CAROLINA DEPARTMENT
OF PUBLIC SAFETY,
     Defendant


      Appeal    by    plaintiff    from     decision   and     order   entered    20

March 2013 by the North Carolina Industrial Commission.                       Heard

in the Court of Appeals 30 December 2013.


      Plaintiff-appellant Jonathan Henslee, pro se.

      Attorney General Roy Cooper, by Associate Attorney General
      Adrian W. Dellinger, for defendant-appellee North Carolina
      Department of Public Safety.


      HUNTER, JR., Robert N., Judge.


      Plaintiff       Jonathan    Henslee    appeals    from    a   decision     and

order      of   the    North     Carolina     Industrial       Commission     (“the

Commission”) denying his claim pursuant to the Tort Claims Act.

We dismiss the appeal.
                                            -2-
      Plaintiff had a statutory right to appeal to this Court

from the Commission’s final decision and order.                         N.C. Gen. Stat.

§   7A-29(a)     (2013).           However,       “‘[w]ithout         proper   notice    of

appeal, the appellate court acquires no jurisdiction and neither

the   court      nor    the    parties          may     waive    the     jurisdictional

requirements even for good cause shown under Rule 2 [of the

Rules of Appellate Procedure].’”                     Finley Forest Condo. Ass’n v.

Perry,    163    N.C.   App.       735,    741,      594     S.E.2d    227,    231   (2004)

(internal quotation marks and citation omitted).                          Therefore, an

appellant’s      failure      to    file    a    written       notice    of    appeal   and

include    the    notice      in    the    record       on    appeal     are   sufficient

grounds to dismiss the appeal.                  In re Me.B., 181 N.C. App. 597,

600, 640 S.E.2d 407, 409 (2007).

      Here,     plaintiff’s        record       on    appeal    does     not   contain    a

written notice of appeal to this Court from the Commission’s

final order and decision, and plaintiff has failed to satisfy

the jurisdictional requirement of demonstrating he filed written

notice of appeal.        Although plaintiff is acting pro se, he must

still comply with the Rules of Appellate Procedure.                            Bledsoe v.

County of Wilkes, 135 N.C. App. 124, 125, 519 S.E.2d 316, 317

(1999).    Therefore, in the absence of a notice of appeal in the

record on appeal, plaintiff’s appeal is subject to dismissal.
                                   -3-
    Finally, we note that plaintiff has not petitioned this

Court   for   a   writ   of   certiorari   requesting   review   of   the

Commission’s order, and “[i]t is not the role of the appellate

courts . . . to create an appeal for an appellant.”              Viar v.

N.C. DOT, 359 N.C. 400, 402, 610 S.E.2d 360, 361, reh’g denied,

359 N.C. 643, 617 S.E.2d 662 (2005).          Accordingly, we dismiss

the appeal.

    Dismissed.

    Chief Judge MARTIN and Judge DILLON concur.

    Report per Rule 30(e).